Honorable Margaret L. Canney      Opinion No. M-1217
Executive Secretary
Board of Nurse Examiners           Re:   Whether a foreign registered
6225 U.S. Highway 290 East               nurse, not registered or
Austin, Texas 70723                      holding a valid permit in
                                         the State of Texas, may use
                                         the initials 'S.R.N.",
                                         "G.N." or the title "staff
                                         nurse" or "charge nurse"
                                         in connection with his or
                                         her name in the performance
Dear Mrs.   Canney:                      of nursing functions?

          In your recent letter to this office you asked our
opinion on the following:

           "Can a foreign registered nurse, not
      registered or holding a valid permit in the
      State of Texas, use the initials 'S.R.N.',
      'G.N. ', or the title 'staff nurse' or 'charge
      nurse' in connection with his or her name in
      the performance of any type of nursing function?"

          The nursing profession is affected with a public interest
and it is regulated by the State of Texas through the Board of
Nurse Examiners for the State of Texas.

          In Article 4527a, Section 3, Vernon's Civil Statutes,
the following language is found:

           "Sec. 3. No person, unless he is licensed
      under this chapter, may use in connection with
      his name the abbreviation 'R.N.' or any designa-
      tion tending to imply that he is a licensed
      registered nurse."

           This section prohibits actions by persons unlicensed
by the State that would indicate to the public that such persons
were, in fact, licensed. The purpose of the prohibition is to
preventthe   public from being misled by the use by non-licensed


                               -5969-
                                                      .   .




Mrs. Margaret L. Canney, page 2            (M-1217)



persons of abbreviations or designations as "S.R.N." or the
abbreviation "R.N." in combination with any other letters that
would tend to indicate to the general public that such person
is a licensed registered nurse.

          In our opinion, the use of "G.N.", "staff nurse",
"charge nurse" or other such abbreviations, which leave some
reasonable doubt or ambiguity that the label tends to imply
that the wearer is a licensed registered nurse, is insufficient
in law in and of itself to support a penal conviction under the
penalty provisions of Article 4527b, Vernon's Civil Statutes.
Statutes that are penal in nature are strictly construed, and
any reasonable doubt in their construction or interpretation is
resolved in favor of the accused and against the State. 53
Tex.Jur.2d 304, Statutes, Sec. 198; 16 Tex.Jur.Zd 114, Criminal
Law, Sec. 17. A penal statute must be sufficiently definite,
clear, and unambiguous that those subject thereto may know with
reasonable certainty what it means. Eubanks v. State? 203 S.W.2d
339 (Tex.Civ.App. 1947, error ref.). Penal statutes making the
criminality of an act depend largely on the subjective vision
or interpretation of another have been held invalid for in-
definiteness, and in any event they will be construed against
the State in any case of uncertainty or indefiniteness.   16
Tex.Jur.2d 100, Criminal Law, Sec. 7, and cases cited.

          It is our opinion that one who is not a licensed
registered nurse under the laws.of Texas but uses abbreviations
or designationswhich  include the letters "R.N." and which
clearly tend to imply that he or she is a licensed registered
nurse is in violation of Article 4527a, Sec. 3, and is subject
to the penalties provided by Article 452713, Vernon's Civil Statutes.

                       SUMMARY

          One who is not a licensed registered nurse
     but uses any abbreviations or designations such
     as "S.R.N." or the letters "R.N." in combination
     with any other letters and which clearly tend to
     imply that he or she is a licensed registered
     nurse is in violation of Article 4527a, Section 3~,
     V.C.S., and is subject to the penalties provided
     by Article 452733. Other abbreviations without
     the use of the letters "R.N.", which leave a
     doubt whether they tend to imply that the user is
     a licensed registered nurse, are insufficient in
     law to support a penal conviction under Article
     452lb, V.C.S.

                                  -5970-
  1    ,                     i ~.,




Mrs. Margaret L. Canney, page 3          (M-1217)



                                         truly yours,




Prepared by Linda Neeley
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Sam Jones
James Quick
John Banks
William Craig

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WRITE
First Assistant




                                -5971-